 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 ELLEN LONDON (CABN 325580)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7288
 6        FAX: (415) 436-7169
          ellen.london@usdoj.gov
 7
   Attorneys for Federal Defendant
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                          OAKLAND DIVISION
11

12   THE CENTER FOR INVESTIGATIVE                        ) Case No. 4:19–CV-01843 KAW
     REPORTING AND WILL EVANS,                           )
13                                                       )
             Plaintiffs,                                 ) STATEMENT OF RECENT DECISION
14                                                       )
        v.                                               )
15                                                       )
     UNITED STATES DEPARTMENT OF                         )
16   LABOR,                                              )
                                                         )
17                                                       )
             Defendant.                                  )
18

19

20           Defendant United States Department of Labor respectfully submits this Statement of Recent
21 Decision to bring to the Court’s attention the recent decision in this District in American Small Business

22 League v. United States Department of Defense, et al., No. 18-cv-01979-WHA (N.D. Cal. Nov. 24,

23 2019), pertaining to the application of FOIA Exemption 4 after Food Marketing Institute v. Argus

24 Leader Media, 139 S. Ct. 2356 (2019) (“Argus Leader”), and the interplay between Argus Leader and

25 the FOIA Improvement Act of 2016. The opinion is attached as Exhibit A.

26

27

28
     STATEMENT OF RECENT DECISION                    1
     4:19–CV-01843 KAW
 1

 2 Dated: November 26, 2019             Respectfully submitted,

 3                                      DAVID L. ANDERSON
                                        United States Attorney
 4
                                         /s/ Ellen London
 5                                      ELLEN LONDON
                                        Assistant United States Attorney
 6

 7                                      Attorneys for Defendant

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STATEMENT OF RECENT DECISION   2
     4:19–CV-01843 KAW
